
	
		I
		111th CONGRESS
		2d Session
		H. R. 6151
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Mr. Brady of
			 Pennsylvania (for himself, Mr.
			 Fattah, Ms. Schwartz, and
			 Mr. Patrick J. Murphy of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To charter an organization and establish a medal program
		  to honor first responders in Philadelphia, Pennsylvania.
	
	
		1.Designation of
			 organization
			(a)OrganizationThe Medal of Courage and Service
			 Corporation, located in Philadelphia, Pennsylvania, is a federally chartered
			 organization.
			(b)PurposeThe
			 purpose of the Corporation is to honor first responders in the city of
			 Philadelphia by, acting through the Selection Committee convened under
			 subsection (c)(2), awarding the Medal of Courage and Service to first
			 responders in that city.
			(c)Functions
				(1)In
			 generalThe Corporation shall act as the administrator of the
			 Medal program under section 2.
				(2)Selection
			 CommitteeThe Corporation
			 shall convene a Selection Committee to select first responders to receive the
			 Medal, to be organized as follows:
					(A)The Selection
			 Committee shall be composed of—
						(i)the
			 Police Commissioner of Philadelphia;
						(ii)the
			 Fire Commissioner of Philadelphia;
						(iii)the president of the Philadelphia Fire
			 Fighters’ Union Local #22;
						(iv)the
			 president of the Philadelphia Fraternal Order of Police Lodge #5; and
						(v)4 civilian representatives, one appointed
			 by each of the members described in clauses (i) through (iv).
						(B)The chairmanship
			 of the Selection Committee shall alternate annually between the member
			 described in subparagraph (A)(i) and the member described in subparagraph
			 (A)(ii).
					(d)Annual
			 reportThe Corporation shall submit to Congress an annual report
			 on its activities under this Act.
			2.Medal
			 program
			(a)Authorization of
			 MedalThe Corporation may
			 award, and present in the name of Congress, a Medal of Courage and Service of
			 appropriate design to a first responder who is selected by the Selection
			 Committee.
			(b)Duties of
			 Selection CommitteeThe
			 Selection Committee shall—
				(1)establish criteria
			 for awarding the Medal;
				(2)accept nominations
			 of first responders from the Police and Fire Departments of Philadelphia each
			 calendar year; and
				(3)select no more
			 than 3 first responders per year to receive a Medal, except that in any year in
			 which the Selection Committee determines, by unanimous consent, that
			 extraordinary or extenuating circumstances exist regarding an incident, the
			 Selection Committee may select more than 3 first responders to receive a Medal.
				3.DefinitionsIn this Act:
			(1)CorporationThe term Corporation means
			 the Medal of Courage and Service Corporation chartered in section 1(a).
			(2)First
			 responderThe term
			 first responder means an individual who, in the early stages of
			 an incident, is responsible for the protection and preservation of life,
			 property, evidence, and the environment, including emergency response providers
			 as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101), as
			 well as emergency management, public health, clinical care, public works, and
			 other skilled support personnel (such as equipment operators) that provide
			 immediate support services during prevention, response, and recovery
			 operations.
			(3)MedalThe term Medal means the
			 Medal of Courage and Service authorized under section 2(a).
			(4)Selection
			 CommitteeThe term
			 Selection Committee means the Medal of Courage and Service
			 Selection Committee convened under section 1(c)(2).
			
